                                                                                  1/15/2019

                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                 BUTTE DIVISION

 STEPHANIE VOLLMER-JUHL,
 individually and as the parent and
 natural guardian ofM.B.J. a Minor,                 No. CV 18-64-BU-SEH

                            Plaintiffs,
                                                    ORDER
 vs.

 MOHAMMAD ABDULAZIZ
 ALOBAYDAN,

                            Defendant.

       A hearing on the Order to show to cause 1 was held on January 15, 2019.

Counsel for Plaintiff having explained Plaintiffs intention to exercise all

appropriate measures available to pursue the case as pleaded, the Order to show

cause is DISCHARGED.
                           #1.
       DAIBDth;,         /S .,r,y of fanu,ry, 2 ~              ~           Iv-.

                                                ~.HAkON~~
                                                United States District Judge




       1
           Doc. 7.

                                          -1-
